UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7342



JON DREUITT,

                Plaintiff - Appellant,

          v.


ABDUL JAMALUDEEN, Medical Doctor; BETH HOLCOMB, Registered
Nurse, Medical Department Supervisor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00061-JRS)


Submitted:   April 28, 2008                 Decided:   August 7, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jon Dreuitt, Appellant Pro Se. John David McChesney, Elizabeth
Martin Muldowney, RAWLS & MCNELIS, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jon Dreuitt appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for   the   reasons   stated   by   the   district    court.    Dreuitt   v.

Jamaludeen, No. 3:06-cv-00061-JRS (E.D. Va. Aug. 29, 2007).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                    - 2 -